       Case 3:19-cv-03935-SK Document 40-2 Filed 04/02/21 Page 1 of 6




 1         Plaintiffs the California Council of the Blind, Alice “Margie” Donovan, Roger
 2 Oberholzer, and Shannon Dillon (“Plaintiffs”) and Defendants Cinema West, LLC and
 3 Palladio Cinemas, LLC (“Defendants”) (collectively, “the Parties”) jointly submit this
 4 Joint Letter pursuant to the Court’s July 11, 2019 Standing Order and Civil Local Rule 37-
 5 1 to seek resolution of Plaintiffs’ need for a site inspection and subsequent brief extension
 6 of litigation deadlines. Prior to filing this Joint Letter, the Parties met and conferred and
 7 otherwise complied with Section 9 of the Northern District’s Guidelines for Professional
 8 Conduct regarding discovery.
 9                                           BACKGROUND
10         At the March 15, 2021 Case Management Conference, the Court instructed the
11 Parties to meet and confer to resolve Plaintiffs’ need for a site inspection and deadline
12 extensions. On March 26, 2021, the Parties met and conferred telephonically but were not
13 able to resolve this issue. Plaintiffs seek to conduct an in-person site inspection at Palladio
14 16 Cinemas with their expert and a subsequent brief extension of all litigation deadlines.
15 Defendants do not consent to this extension and refuse to grant Plaintiffs’ request for an in-
16 person site inspection. Because the Parties are unable to resolve this dispute, they now
17 seek intervention from this Court.
18         The current deadlines are as follows:
19         •      Last day of fact discovery: May 7, 2021
20         •      Last day for initial expert disclosures: May 21, 2021
21         •      Last day for rebuttal expert disclosures: June 18, 2021
22         •      Last day of expert discovery: July 9, 2021
23         •      Last day for hearing dispositive motions: September 20, 2021
24         •      Last day to file opening summary judgment motion: August 2, 2021
25         •      Last day to file opposition and cross motion for summary judgment: August
26                16, 2021
27         •      Last day to file reply and opposition to cross motion for summary judgment:
28                August 30, 2021

                                                   1                        Case No. 3:19-cv-03935-SK
                             JOINT LETTER REGARDING DISCOVERY DISPUTE
       Case 3:19-cv-03935-SK Document 40-2 Filed 04/02/21 Page 2 of 6




 1         •      Last day to file reply in support of cross motion for summary judgment:
 2                September 6, 2021
 3         •      Pretrial conference: November 12, 2021
 4         •      Trial: December 14, 2021
 5                          DETAILED SUMMARY OF DISCOVERY DISPUTE
 6         Plaintiffs’ Statement: Plaintiffs seek a modest extension of fact discovery and all
 7 other litigation deadlines as stated in the Parties’ Further Case Management Conference
 8 Statement (“CMC Statement”) (ECF No. 37 at 8, lines 1-14) to allow Plaintiffs to safely
 9 conduct an in-person site inspection at Palladio 16 Cinemas. As detailed in Plaintiffs’
10 section of the CMC Statement, this extension would ensure that Plaintiffs’ expert and
11 counsel can be fully vaccinated against COVID-19 prior to the site inspection and travel
12 safely to the site inspection. ECF No. 37 at 7, lines 11-28. The requested site inspection
13 will provide essential evidence regarding the factual questions at issue in this case.
14         In refusing to allow Plaintiffs to conduct this site inspection, Defendants incorrectly
15 argue that Plaintiffs’ requested site inspection would be redundant of the abbreviated joint
16 inspection and review that the Parties conducted in October 2019 pursuant to Northern
17 District of California General Order 56. General Order 56 does not displace an inspection
18 under Rule 34 of the Federal Rules of Civil Procedure. Although this Court’s application
19 and interpretation of its Local Rules is entitled to “a large measure of discretion,” Lance,
20 Inc. v. Dewco Servs., Inc., 422 F.2d 778, 784 (9th Cir. 1970), Local Rules cannot be
21 incompatible with Federal Rules. See Fed. R. Civ. P. 83(a)(1); see also ABS Ent., Inc. v.
22 CBS Corp., 908 F.3d 405, 427 (9th Cir. 2018) (reversing district court’s striking of
23 certification motion where rigid enforcement of Local Rule 23-3’s ninety-day “bright-line”
24 deadline was incompatible with Federal Rule 23’s “flexible approach” to deadlines).
25          Even if the General Order could somehow displace Rule 34, the result would be a
26 waste of resources for both the Courts and the litigants. Immediately upon filing a lawsuit
27 under the Americans with Disabilities Act, plaintiffs would have to retain an expert and
28 bring said expert to a General Order 56 site inspection to ensure that plaintiffs have had an

                                                  2                        Case No. 3:19-cv-03935-SK
                            JOINT LETTER REGARDING DISCOVERY DISPUTE
       Case 3:19-cv-03935-SK Document 40-2 Filed 04/02/21 Page 3 of 6




 1 opportunity to collect all data from the site inspection that might be valuable at trial. Such
 2 an unnecessary expenditure of time and money would be at odds with the overarching
 3 purpose of General Order 56, which is “to provide efficient and cost-effective procedures
 4 for parties to attempt to resolve disputes arising under the [ADA].” Love v. Barcelino
 5 Cont'l Corp., 2020 WL 8675993, at *2 (N.D. Cal. July 31, 2020) (internal citations
 6 omitted); see also Johnson v. Reimal Fam. Ltd. P'ship, 2021 WL 428631, at *4 (N.D. Cal.
 7 Feb. 8, 2021) (“The purpose of General Order 56 is to encourage the parties to cooperate to
 8 resolve ADA claims quickly and efficiently with minimal cost.”).
 9         Furthermore, at the October 2019 inspection, Defendants denied Plaintiffs the
10 opportunity to inspect key components of Defendants’ audio description equipment,
11 including but not limited to, all the QSC system components, charging/configuration
12 station, transmitters, servers, and processors. Plaintiffs were only permitted to inspect and
13 test the audio description receiver headsets.
14         Defendants’ audio description equipment and service failures in this case have been
15 occurring for years. Plaintiffs have reported over a dozen incidents from 2017 through the
16 present. Allowing Plaintiffs and their expert to examine all components of the audio
17 description equipment is necessary to present evidence regarding the nature of the
18 problems with audio description services that the Plaintiffs have experienced and is
19 necessary to determine what remedial steps will be needed to ensure effective access to
20 audio description services.
21         At the March 26, 2021 meet and confer, Defendants explained that they did not
22 allow Plaintiffs and their counsel to conduct a thorough inspection of the audio description
23 equipment at the October 2019 General Order 56 site inspection because Plaintiffs and
24 their counsel were not “qualified” to inspect each of the components and because there was
25 no expert present. Defendants claim that, if an expert had been present, then they would
26 have given the expert permission to conduct a full inspection. Defendants argue that if
27 Plaintiffs had wanted to bring an expert to inspect Defendants’ audio description
28 equipment, Plaintiffs had the opportunity to do so at the General Order 56 site inspection.

                                                   3                       Case No. 3:19-cv-03935-SK
                            JOINT LETTER REGARDING DISCOVERY DISPUTE
        Case 3:19-cv-03935-SK Document 40-2 Filed 04/02/21 Page 4 of 6




 1 According to Defendants, because Plaintiffs chose not to bring an expert to that site
 2 inspection, Plaintiffs do not now get a second bite at the apple. This argument is severely
 3 misguided.
 4         Contrary to Defendants’ constant refrain that Plaintiffs are attempting to “gin up”
 5 attorneys’ fees in this case, Plaintiffs did not retain an expert at the time of the General
 6 Order 56 site inspection because at that very early stage of the case when discovery was
 7 not even open, Plaintiffs chose not to incur the additional expense of retaining an expert
 8 because they did not believe it would be necessary to do so. Plaintiffs had no reason yet to
 9 believe that Defendants would choose to litigate this case instead of simply agreeing to
10 make Plaintiffs’ requested changes to Defendants’ audio description equipment and related
11 policies. It only started to become clear to Plaintiffs at the settlement conference following
12 the General Order 56 site inspection that Defendants would not agree to the injunctive
13 relief that Plaintiffs seek.
14         Further, even if Plaintiffs had considered retaining an expert at some point during
15 potential litigation, there was no reason to believe that it was necessary to incur the costs
16 of hiring an expert for the General Order 56 site inspection. Without an expert present,
17 Plaintiffs could have conducted the site inspection – taking copious notes, pictures, and
18 video recordings of the equipment – and simply shared this information with an expert
19 afterward. Plaintiffs did not anticipate that Defendants would refuse to allow them access
20 to each of the relevant components of the audio description equipment without an expert
21 present. It is because of Defendants’ failure to allow Plaintiffs to thoroughly inspect the
22 equipment that Plaintiffs must now seek an inspection with their expert.
23         In light of the foregoing, Plaintiffs should be permitted to conduct a Rule 34
24 inspection, and the schedule should be modified as set forth below to allow such an
25 inspection to occur safely in light of the earliest possible vaccination and travel schedule
26 for Plaintiffs’ expert:
27         •       Last day of fact discovery: June 18, 2021
28         •       Last day for initial expert disclosures: July 2, 2021

                                                   4                        Case No. 3:19-cv-03935-SK
                             JOINT LETTER REGARDING DISCOVERY DISPUTE
      Case 3:19-cv-03935-SK Document 40-2 Filed 04/02/21 Page 5 of 6




 1       •     Last day for rebuttal expert disclosures: July 30, 2021
 2       •     Last day of expert discovery: August 20, 2021
 3       •     Last day for hearing dispositive motions: November 1, 2021
 4       •     Last day to file opening summary judgment motion: September 13, 2021
 5       •     Last day to file opposition and cross motion for summary judgment:
 6             September 27, 2021
 7       •     Last day to file reply and opposition to cross motion for summary judgment:
 8             October 11, 2021.
 9       •     Last day to file reply in support of cross motion for summary judgment:
10             October 18, 2021.
11       •     Pretrial conference: January 7, 2022
12       •     Trial: January 25, 2022
13
14
15
16       Defendants’ Statement:
17
18                                       Respectfully submitted,
19 DATED: April 5, 2021                  ROSEN BIEN GALVAN & GRUNFELD LLP
20                                       By:         /s/ Michael S. Nunez
21                                             Michael S. Nunez
22                                       Attorneys for Plaintiffs
23
24
25
26
27
28

                                               5                         Case No. 3:19-cv-03935-SK
                        JOINT LETTER REGARDING DISCOVERY DISPUTE
       Case 3:19-cv-03935-SK Document 40-2 Filed 04/02/21 Page 6 of 6




 1                                         Respectfully submitted,
 2 DATED: April 5, 2021                    PETERS AND PETERS
 3                                         By:
 4                                               Mark D. Peters
 5                                         Attorneys for Defendants
 6
 7
 8                                 FILER’S ATTESTATION

 9         Pursuant to Civil Local Rule 5-1(i), I, Michael S. Nunez, attest that concurrence in

10 the filing of this document has been obtained from each of the Signatories.
11 Dated: April 5, 2021                             /s/ Michael S. Nunez
                                                    Michael S. Nunez
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 6                        Case No. 3:19-cv-03935-SK
                           JOINT LETTER REGARDING DISCOVERY DISPUTE
